DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, as to Applicant’s arguments, the Examiner respectfully submits that the limitation “a maximum permissible exposure (MPE) condition variation after sending the first indication of PH (Power Headroom) and before UL transmission is scheduled” is broad, it can be read as that the MPE condition varies at any time/point during this time period, it is not necessarily to be read as calculating (or averaging) the MPE variation specifically from a starting time point (i.e. after sending the first indication of PH) to an ending time point (i.e. before UL transmission is scheduled).  

Further the claim does not mention which device (the mobile device or the base station) schedules the UL transmission.  
Steer discloses in Figure 5, [0090] For example, if the cumulative exposure is well below the limit, extra RF power may be allowed (e.g., through signaling network power control of the extra headroom) for short intervals to improve the quality of experience of the user; [0091] Additionally if the cumulative exposure is getting close to a time period limit, the mobile device may constrain the RF power used (e.g., through signaling network power control of reduced power headroom or by locally adjusting the RF power level of the mobile device). In some instances, the mobile device may initiate a change in RF mode to reduce power exposure (e.g., from broadband LTE to GSM for voice calls), or the user may be instructed (e.g., through locally generated speech prompts or user displays) to switch to another mode of usage (e.g., changing a voice call to hands free operation or to utilize a headset to reduce the head exposure); and [0121] Dynamically controlling the total RF power emissions of a mobile device may be provided. The method may include determining the local RF operating or exposure situation of the mobile device; and/or increasing or decreasing an active transmit power and/or active transmit power limit of the mobile device based upon the local RF operating situation; [0123] determining a current mobile device operating situation during operation in real-time 504, determining a maximum RF power limit based upon the current operating situation 506, optionally further adjusting the maximum RF 
Further in [0072]: In one embodiment, in order to enable the network to take advantage of the mobile devices' wider range of RF power, the mobile device may communicate its "power headroom" to the network as part of the power control process signaling. The headroom may be normally signaled to the network based upon the mobile device's worst case operating situation. For a mobile device that may sense its operating situation and determine when an additional RF power may be appropriate, the mobile device may dynamically signal the network of an additional power level at which the mobile device may transmit. This power number may be limited by a combination of the current exposure limit as determined by the mobile device's situation and the capability of the mobile device's RF circuitry and battery condition. The network power control process may then allocate network resources, including bandwidth, modulation formats and coding, time assignments and power, to the mobile device for fast and efficient transmission of data from the mobile device to the network. In some cases, the mobile device may elect to reduce its headroom to conserve battery power, and thence extend the "talk-time" of the mobile device to better maintain the user's quality of experience.
Further in [0108]: In another embodiment, the device dynamic total RF power control process 422 may determine an available power headroom for the mobile device 400. The RF communication subsystem 406 may transmit the available power headroom to (a) the network 430 for use with a network power control process; (b) a HomeNodeB for use with a HomeNodeB power control process; (c) a WiFi AP for use adjust or set a new RF power or RF power limit for the mobile device 400 based upon available headroom and/or network resources and transmit the new RF power or RF power limit to the mobile device 400. Subsequently, the mobile device 400 may adjust its RF power to the remotely determined RF power or RF power limit to facilitate enhanced operation of the mobile device 400 within appropriate exposure limits.
In [0071] So, for example, a mobile device that is operating on its LTE radio at half power (20 dBm) due to network power control may still allocate 20 dBm for the WiFi radio and remain within the 23 dBm total power limit for the current exposure situation (The Examiner submits that first PH through signaling network power control is applied in this operation of LTE radio at half power, in view of above cited paragraphs). However, if the mobile device is in a different exposure scenario, for example, operating in the hands of the user where a higher exposure may be allowed, it may allocate additional power (e.g., 23 dBm to the WiFi) and signal to the network that it has additional headroom for the LTE power control process, and hence take efficient advantage of additional bandwidth or higher order modulation formats (The Examiner submits that new/adjustment power control is applied in this higher power operation before the current/new UL transmission is scheduled/transmitted, also see [0045] and [0052] new higher modulation rates (UL transmission) is scheduled).  
Steer discloses dynamically in real time, determining actual transmission power (to set/adjust RF transmission power level through signaling network power control) is at least based on a maximum permissible exposure (MPE) condition variation  after sending the first indication of PH (the first PH sent from the mobile device through signaling network power control) and before UL transmission is scheduled (dynamically in real time monitoring the mobile device’s exposure for making any necessary UL transmission power adjustment locally or through signaling network, before the current/new UL transmission is scheduled/transmitted by the mobile device).  
Further since the MPE condition is monitored by the mobile device in real time, locally adjustment of transmission power due to the new MPE condition may occur after the sent first PH and before the UL transmission is scheduled for transmission at the mobile device, even if the UL transmission was initially responsive to the sent first PH.   

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 2, 4, 7, 9, 10, 12, 15, 17, 18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. “Larsson” (US Pub 2011/0080838 A1) in view of Steer (US Pub 2014/0370830 A1).
For claim 1, Larsson discloses (figures 6-8) a method for wireless communication by a user equipment (UE), comprising: 
sending, to a base station, a first indication of power headroom (PH) ([0056], [0057], figure 8, sending PH report 821); 

determining a maximum allowable UL transmission power ([0056], [0059], configuring UL transmission (PUCCH & PUSCH) based on scheduling information 820 including transmission power allowed by the base station), and 
sending, to the base station, the UL transmission based on the determined maximum allowable UL transmission power ([0056], [0057], [0059], figure 8 steps 822 and 823).  
Larsson fails to disclose wherein the determining actual transmission power is at least based on a maximum permissible exposure (MPE) condition variation after sending the first indication of PH and before UL transmission is scheduled.  
Steer discloses in Figure 5 adjusting transmit power level according to current operating situation, particularly [0121] In another embodiment, a method of dynamically controlling the total RF power emissions of a mobile device may be provided. The method may include determining the local RF operating or exposure situation of the mobile device; and/or increasing or decreasing an active transmit power and/or active transmit power limit of the mobile device based upon the local RF operating situation. The active transmit power or power limit of the mobile device may be adjusted such that the performance of the mobile device may be optimum for a given exposure and/or dosage limit, i.e., the mobile device remains compliant with exposure and/or dosage limits, such as Specific Absorption Rate (SAR) and/or field strength limits, while mobile device performance may be enhanced. The local RF operating situation of the mobile device may be determined by: (a) measuring a matching or a proximity and/or relationship between the mobile device and the user (also see [0125] monitoring in real-time); (c) the number and/or type of radios in use by the mobile device, such as WiFi, LTE, Bluetooth, and other radios; (d) the frequency or wavelength of the mobile device's transmission(s) and/or received transmission(s); (e) a power control process associated with a network, relay, node, access point, HomeNodeB, WiFi AP, and/or the mobile device; and/or (f) network, relay, node, access point, HomeNodeB. WiFi AP, and/or mobile device exposure, dosage, or other RF or RF power-related conditions. The mobile device may be a hand-held device, a HomeNodeB. WiFi AP, or other device, relay, access point, or node capable of RF wireless transmissions, including those disclosed elsewhere herein. 
[0123] FIG. 5 illustrates an exemplary method of dynamically setting the total allowable RF transmit power or power limit of a mobile device 500. The method 500 may include building a calibration table of values and/or ranges of values corresponding to various mobile device operating situations 502, determining a current mobile device operating situation during operation in real-time 504, determining a maximum RF power limit based upon the current operating situation 506, optionally further adjusting the maximum RF power limit 508, and adjusting the RF power of the mobile device to the maximum RF power limit 510. As a result, mobile device 
Further [0018] and [0090], a mobile device may measure its operating situation, and/or the number of active radios and their bandwidth together with the active device applications, and then determine the current allowed exposure limit and consequent allowed RF total power, the mobile device receives resource allocation based on reported power headroom, [0091] locally adjusting the RF power level based on real-time cumulative exposure situation. 
Thus Steer discloses wherein the determining actual transmission power (adjusting RF power level) is at least based on a maximum permissible exposure (MPE) condition variation (real-time mobile device exposure and dosage situation including at least active radios, bandwidth, and proximity between the user and the mobile device ([0018], [0121])) after sending the first indication of PH and before UL transmission is scheduled (dynamically monitoring in real-time mobile device’s exposure and dosage for UL transmission power adjustment).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Steer into the art of Larsson as to meet the SAR requirement for preventing excessive radiation absorption to a user.   

For claim 2, the combination of Larsson and Steer substantially teaches the limitations in claim 1, Steer further discloses wherein the maximum allowable UL transmission power comprises an additional power backoff from the first indication of PH (Steer [0007] “the mobile device remains compliant with exposure and/or dosage limits, such as Specific Absorption Rate (SAR)”; [0018] “The mobile device may dynamically signal the power headroom available for network power control processes”; [0027] “the maximum power on each link must be reduced by a factor of about 1/3 (or about -4.8 dB) each, assuming equal maximum power on all three links, to comply with worst case exposure limits”; [0091] “if the cumulative exposure is getting close to a time period limit, the mobile device may constrain the RF power used (e.g., through signaling network power control of reduced power headroom or by locally adjusting the RF power level of the mobile device)).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Steer into the art of Larsson as modified by Steer as to include the feature of additional power backoff to meet the SAR requirement for preventing excessive radiation absorption to a user.  
For claim 4, the combination of Larsson and Steer substantially teaches the limitations in claim 1, Larsson further discloses wherein the UL transmission is data transmission in physical uplink shared channel (PUSCH) ([0056], [0057], [0059], figure 8: data on PUSCH 823).  
For claim 7, the combination of Larsson and Steer substantially teaches the limitations in claim 1, Larsson further discloses wherein determining the maximum allowable UL transmission power is further based on serving beam or the UL transmission ([0038], 
For claim 9, since it is a device of the method of claim 1 and has the similar limitation, so it’s rejected under the same basis as claim 1 set forth above.  
For claim 10, since it has the similar limitation as claim 2, so it’s rejected under the same basis as claim 2 set forth above. 
For claim 12, since it has the similar limitation as claim 4, so it’s rejected under the same basis as claim 4 set forth above. 
For claim 15, since it has the similar limitation as claim 7, so it’s rejected under the same basis as claim 7 set forth above.
For claim 17, since it is a device of the method of claim 1 and has the similar limitation, so it’s rejected under the same basis as claim 1 set forth above.  
For claim 18, since it has the similar limitation as claim 2, so it’s rejected under the same basis as claim 2 set forth above.
For claim 20, since it has the similar limitation as claim 4, so it’s rejected under the same basis as claim 4 set forth above.
For claim 23, since it has the similar limitation as claim 7, so it’s rejected under the same basis as claim 7 set forth above.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
October 19, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643